DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 04/01/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The examiner respectfully submits that Kim as modified by Royer teaches the silicon layer and the first dielectric layer. 
Double Patenting
Claims 1-10 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,353,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims essentially disclose the same details for the integrated force sensing element and the human machine interface, including the details of the piezoelectric sensor, the strain gauge, the material and thickness of the layers, and the arrangement of the layers in the device.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,915,267) (hereafter Kim) in view of Royer (U.S. Pat. No. 4,531,267) (hereafter Royer).
Regarding claim 1, Kim teaches an apparatus comprising: a silicon layer having opposite first and second surfaces (i.e., substrate 320 made of a silicon) (see Column 7, lines 55-65); a piezoelectric sensor including: a first electrode on the first dielectric layer (i.e., bottom electrode 310) (see Fig. 9); a second electrode (i.e., top electrode 305) (see Fig. 9); and a piezoelectric material between the first and second electrodes (i.e., thin shaped piezoelectric material 300) (see Fig. 9); a second dielectric layer over the second electrode (i.e., insulating layer 399) (see Fig. 9); and a strain gauge over the second dielectric layer and at least partially overlying the piezoelectric sensor (i.e., strain gauge 400a) (see Fig. 9); but does not explicitly teach a first dielectric layer on the second surface. 
Regarding the silicon layer and the first dielectric layer, Royer teaches a pressure sensor including a silicon layer having opposite first and second surfaces (i.e., silicon semiconductor substrate 10) (see Fig. 1); and a first dielectric layer on the second surface (i.e., layer 18 of dielectric such as silicon dioxide) (see Fig. 1). In view of the teaching of Royer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer in order to provide proper insulation during the deposition of the first electrode.  
Regarding claim 6, Page 3 of 9Kim teaches that the silicon layer has a cavity, at least part of the cavity extending through the silicon layer to the first dielectric layer (i.e., substrate 320 only support the outer edge of the bottom electrode 310 and exposing the central portion of the bottom electrode 310) (see Fig. 9).  
Regarding claim 8, Kim teaches that the piezoelectric material is selected from a group consisting of: lead zirconate titanate (PZT) (i.e., the thin film shaped piezoelectric material 300 is formed using lead zirconate titanate (PZT)) (see Fig. 6A), aluminum nitride (AIN), and zinc oxide (ZnO).  
Regarding claim 28, Kim as modified by Royer as disclosed above does not directly or explicitly teach that the piezoelectric sensor includes ferroelectric capacitors coupled in . 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,915,267) (hereafter Kim) in view of Royer (U.S. Pat. No. 4,531,267) (hereafter Royer) and in further view of Nanataki et al. (U.S. Pat. No. 7,901,729) (hereafter Nanataki)
Regarding claim 2, Kim as modified by Fukuzawa as disclosed above does not directly or explicitly teach that the silicon layer has a thickness of 75 microns or less. However, Nanataki teaches that the substrate 1 of the piezoelectric device has a thickness of about 2-200 µm (see Column 13, lines 42-53). In view of the teaching of Nanataki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the silicon layer having the appropriate thickness in order to calibrate the flexibility of the diaphragm. Furthermore, it would have been obvious to one having ordinary skill in the art to have made the silicon layer with the thickness of about 75 microns or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 3, Kim as modified by Fukuzawa as disclosed above does not directly or explicitly teach that the silicon layer has  a thickness of 50 microns or less. However, Nanataki teaches that the substrate 1 of the piezoelectric device has a thickness of about 2-200 µm (see Column 13, lines 42-53). In view of the teaching of Nanataki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the silicon layer having the appropriate thickness in order to calibrate the flexibility of the diaphragm. Furthermore, it would have been obvious to one having ordinary .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,915,267) (hereafter Kim) in view of Royer (U.S. Pat. No. 4,531,267) (hereafter Royer) and in further view of Yamada et al. (U.S. Pat. No. 9,568,385) (hereafter Yamada)
Regarding claim 7, Kim as modified by Royer as disclosed above does not directly or explicitly teach a mold compound encapsulating at least the second dielectric layer and the strain gauge. However, Yamada teaches a mold compound encapsulating at least the second dielectric layer and the strain gauge (i.e., passivation film 836 for protecting one main surface of semiconductor pressure sensor 800) (see Fig. 27). In view of the teaching of Yamada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the encapsulating layer in order to protect the main surface of the pressure sensor. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,915,267) (hereafter Kim) in view of Royer (U.S. Pat. No. 4,531,267) (hereafter Royer) and in further view of Irving et al. (U.S. Pat. No. 7,934,430) (hereafter Irving)
Regarding claim 9, Kim as modified by Royer as disclosed above does not directly or explicitly teach that the strain gauge includes silicon chromium (SiCr). However, Irving teaches that the strain gauge includes silicon chromium (SiCr) (i.e., conductive materials used for the strain gauges include SiCr) (see Column 3, line 66, to Column 4, line 6). In view of the teaching of Irving, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used SiCr as the material for the strain gauge due its high resistivity. 
Claims 4-5, 10, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,915,267) (hereafter Kim) in view of Royer (U.S. Pat. No. 4,531,267) (hereafter Royer) and in further view of Hooper et al. (U.S. Pat. No. 9,638,597) (hereafter Hooper)
Regarding claim 20, Kim as modified by Royer as disclosed above does not directly or explicitly teach a lead frame, the first surface of the silicon layer on the lead frame. However, Hooper teaches a lead frame (i.e., lead frame 30) (see Fig. 1), the first surface of the silicon layer on the lead frame (i.e., transducer 12 is on the lead frame 30 (such that the pressure sensor as taught by Kim and Royer would be placed on the lead frame 30)) (see Fig. 1). In view of the teaching of Hooper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a lead frame in order to couple the pressure sensor the external devices. 
Regarding claim 21, Kim as modified by Royer and Takahashi as disclosed above does not directly or explicitly teach a printed circuit board, the lead frame attached to the printed circuit board. However, Hooper teaches a printed circuit board, the lead frame attached to the printed circuit board (i.e., IC 20) (see Fig. 1). In view of the teaching of Hooper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the printed circuit board in order to process the sensor signals from the sensor. 
Regarding claim 4, Kim as modified by Royer and Takahashi as disclosed above does not directly or explicitly teach that the lead frame has a cavity, at least part of the cavity extending through the lead frame to the first surface. However, Hooper teaches that the lead frame has a cavity, at least part of the cavity extending through the lead frame to the first surface (i.e., lead frame 30 has an aperture 34) (see Fig. 1). In view of the teaching of Hooper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the aperture to the lead frame in order to allow the change in pressure to be sensed.
Regarding claim 5, Kim as modified by Royer and Takahashi as disclosed above does not directly or explicitly teach that a cavity is interposed between the printed circuit board and the lead frame. However, Hooper teaches that a cavity is interposed between the printed circuit board and the lead frame (i.e., aperture 24) (see Fig. 1). In view of the teaching of Hooper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the cavity in order to allow the change in pressure to be sensed.
Regarding claim 10, Kim teaches a processor core (i.e., computer member 390) (see Fig. 4); and a signal conditioning circuit, including: a first input coupled to the piezoelectric sensor (i.e., charge measuring member 360) (see Fig. 8); a second input coupled to the strain gauge (i.e., input from the computer member 390 to the strain gauge 400) (see Fig. 8); and a conditioned signal output coupled to the processor core (i.e., dual mode amplifier 115 receives and conditions the sense signal to produce the force signal having a predetermined voltage range) (see Fig. 3).  
Regarding claim 19, Kim teaches that one or more of the processor core, the signal conditioning circuit, a random access memory (RAM), a temperature sensor, and a communications interface (i.e., terminal 365 of the charge measuring member 360 is connected to bottom electrode 310) (see Fig. 8) is in the silicon layer.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,915,267) (hereafter Kim) in view of Royer (U.S. Pat. No. 4,531,267) (hereafter Royer) and in further view of Tanaka (U.S. Pat. No. 7,287,433) (hereafter Tanaka)
Regarding claim 22, Kim as modified by Royer as disclosed above does not directly or explicitly teach a compliant material within the cavity. However, Tanaka teaches a compliant material within the cavity (i.e., gel material 30) (see Fig. 1). In view of the teaching of Tanaka, it would have been obvious to one having ordinary skill in the art before the effective filing date of .
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,915,267) (hereafter Kim) in view of Royer (U.S. Pat. No. 4,531,267) (hereafter Royer) and in further view of Qualtieri et al (Pub. No. US 2013/0283922) (hereafter Qualtieri)
Regarding claims 23-27, Kim as modified by Royer as disclosed above does not directly or explicitly teach the details of the strain gauge. However, Qualtieri teaches that the strain gauge includes four strain gauge elements (i.e., in order to avoid problems deriving from large and sudden changes in temperature, the integration of a Wheatstone bridge into the device 10 is envisioned, comprising four identical strain gauges, identical to the piezoresistive layer 15) (see (i.e., in order to avoid problems deriving from large and sudden changes in temperature, the integration of a Wheatstone bridge into the device 10 is envisioned, comprising four identical strain gauges, identical to the piezoresistive layer 15) (claim 23); wherein the four strain gauge elements are four thin film resistors (i.e., the piezoresistive layer typically having thickness values in the hundreds of nanometers) (see paragraph section [0034]) (claim 24); the four thin film resistors are coupled in a Wheatstone bridge configuration (i.e., in order to avoid problems deriving from large and sudden changes in temperature, the integration of a Wheatstone bridge into the device 10 is envisioned, comprising four identical strain gauges, identical to the piezoresistive layer 15) (see paragraph section [0035]) (claim 25); one or more of the four strain gauge elements has a serpentine shape (i.e., strain gauge 15b) (see Fig. 2) (claim 26); the four strain gauge elements include a thin film resistor material (i.e., patterning of piezoresistive metallic foil stain gauge on piezoelectric substrate) (see paragraph section [0022]) (claim 27). In view of the teaching of Qualtieri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have integrated the Wheatstone bridge in order to improve measurement precision by reducing errors and fluctuations due to thermal effects. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Tran M. Tran/Examiner, Art Unit 2855